Citation Nr: 0820814	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-27 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to an initial disability rating in excess of 
20 percent for post prostatectomy residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in May 2008.  A transcript 
of that hearing is associated with the claims file.

The issue of entitlement to an increased disability rating 
for post prostatectomy residuals is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence does not show that the veteran's 
tinnitus is causally related to his military service.


CONCLUSION OF LAW

The veteran's tinnitus was not incurred in or aggravated by 
his military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and medical or lay 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide.  See 38 C.F.R. § 3.159(b) (2007), as 
amended by 73 Fed. Reg. 23353-23356 (2008) (to be codified at 
38 C.F.R. § 3.159(b)(1), and applicable to all claims for 
benefits pending before VA on or filed after May 20, 2008).  
Here, the veteran received VCAA notice in March 2005, prior 
to the initial adjudication of his claims in the October 2005 
rating decision at issue.  An additional notice letter was 
sent in January 2006.

During the pendency of this appeal, the Court issued 
decisions in the appeals of Dunlap v. Nicholson, 21 Vet. App. 
112 (2007) and Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which require VA to provide the statutory notice of 
information and evidence needed to substantiate a claim, 
including generalized notice as to the disability rating and 
effective date elements of a service connection claim before 
it awards service connection, an initial disability rating, 
and an effective date in a decision after the enactment of 
the VCAA.  See Dunlap and Dingess, both supra.

In a March 2006 letter, the veteran received Dingess notice, 
including as it relates to the downstream disability rating 
and effective date elements of his claims.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes reports of VA examinations.  
There is no indication there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  In April 
2006, he stated that he had no further evidence to submit.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider the claim on the merits.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish a service connection for the claimed 
disorder, there must be (1) medical or in some cases lay 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Analysis

Under Hickson element (1), the evidence of record must show 
that the veteran has a current disability.  To this end, the 
veteran complains of tinnitus.  Tinnitus is a noise heard by 
the sufferer, and is usually subjective in type.  That is, 
the usual type of tinnitus (subjective tinnitus), results in 
a sound that cannot be heard by an examiner or measured by 
objective instruments.  See Dorland's Illustrated Medical 
Dictionary 1914 (30th ed. 2003).  The veteran is competent to 
testify as to his symptoms.  Given the subjective nature of 
tinnitus, the veteran's subjective complaints of "a ringing 
with a little buzz" in his ears is sufficient to satisfy the 
current disability requirement of Hickson element (1).

Hickson element (2) requires an in-service occurrence or 
aggravation of the disease.  The veteran's alleges that his 
tinnitus was caused by a forehead injury.  According to his 
service treatment records, the veteran was sustained a 
shrapnel wound to the forehead in August 1967.  Therefore, 
Hickson element (2) is satisfied.

Hickson element (3) requires medical evidence of a nexus 
between the veteran's in-service forehead injury and his 
current tinnitus.  During a September 2005 VA medical 
examination, the examiner opined, "It would be unlikely and 
pure speculation that the tinnitus was caused by the shrapnel 
wound."  Opinions based on speculation are not probative.  
See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus); see also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too 
speculative).  Thus, the claim fails under Hickson element 
(3).  

The preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus.  The benefit 
sought on appeal is accordingly denied since there is no 
reasonable doubt to resolve in the veteran's favor concerning 
this.  See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for tinnitus is denied.




REMAND

During the May 2008 video conference hearing, the veteran 
indicated that in February 2008 his private urologist 
preformed a biopsy of an infected area near his bladder.  See 
Video Conference Hearing Transcript at pages 8-9.  The 
results of this biopsy are not included in the claims file.

Under Diagnostic Code 7528, "malignant neoplasms of the 
genitourinary system" warrant a total disability rating.  
38 C.F.R. § 4.115b (2007).  However, if there has been no 
local reoccurrence or metastasis, the residuals are rated as 
a voiding dysfunction.  Id.  Therefore, the records 
associated with the biopsy performed will assist the Board in 
developing a more complete picture of the veteran's 
disability.

Accordingly, the case is REMANDED for the following action:

1.	Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and private, who have treated him 
for his service-connected post 
prostatectomy residuals since January 
2007.  In particular, ask the veteran 
to identify where the February 2008 
biopsy was preformed. After securing 
any necessary authorizations, request 
copies of all indicated records and 
associate them with the claims folder.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file. 

2.	If, after receiving additional medical 
evidence, the RO concludes that a 
physical examination is warranted, 
schedule the veteran for a VA 
examination to determine the severity 
of his post prostatectomy residuals.  
The claims folder and a separate copy 
of this remand should be made available 
to and reviewed by the examiner prior 
to the examination.  All indicated 
tests and studies should be performed.  
The examiners should provide the 
complete rationale for all opinions 
provided.  A report of examination 
should be associated with the veteran's 
VA claims folder.

3.	Then readjudicate the claim in light of 
the additional evidence obtained.  If 
the benefit sought is not granted to 
the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


